                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CLEVELAND L. TURNER,                      )
#223563,                                  )
                                          )
             Plaintiff,                   )
                                          )      CASE NO. 2:19-CV-852-WKW
      v.                                  )               [WO]
                                          )
QUENTEN D. RATCLIFFE,                     )
                                          )
             Defendant.

                                      ORDER

      Plaintiff is an inmate in the custody of the Alabama Department of Corrections

(“ADOC”). In his pro se verified complaint, Plaintiff seeks a temporary restraining

order (“TRO”) and preliminary injunction arising from an alleged incident of

excessive force that occurred on July 6, 2019. (Doc. # 1.)    The motion for a TRO

is due to be denied, and the motion for preliminary injunction will be referred to the

Magistrate Judge.

      Federal Rule of Civil Procedure 65(b) governs requests for a TRO. A TRO

may be issued without notice only if “specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will

result to the movant before the adverse party can be heard in opposition” and the

movant “certifies in writing any efforts made to give notice and the reasons why it

should not be required.” Fed. R. Civ. P. 65(b)(1)(A)–(B).
      To the extent that Plaintiff seeks an ex parte TRO, Plaintiff falls short of

meeting the prerequisites for the exceptional remedy of a TRO. He does not allege

any concrete facts to support a finding that a TRO is necessary to prevent immediate

and irreparable injury before Defendant can be heard in opposition. There also is no

written certification of Plaintiff’s efforts to provide notice to Defendant. Fed. R.

Civ. P. 65(b)(1)(B).

      Accordingly, it is ORDERED that Plaintiff’s motion for a TRO (Doc. # 1) is

DENIED.

      It is further ORDERED that the motion for preliminary injunction (Doc. # 1)

is REFERRED to the Magistrate Judge for further proceedings and a

recommendation.

      DONE this 8th day of November, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         2
